Citation Nr: 1316165	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  06-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by chest pains, increased heart rate, and heart murmurs, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

2.  Entitlement to service connection for a chronic disability manifested by memory loss, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.

These matters initially came before the Board of Veterans' Appeals on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran has moved several times during the pendency of the appeal; the Buffalo RO is the current agency of original jurisdiction (AOJ).

In a June 2008 decision, the Board determined that new and material evidence had been submitted and reopened and remanded the Veteran's claims for service connection for an acquired psychiatric disorder and a chronic disability manifested by memory loss on their merits.  In addition, in a September 2011 remand, the Board took jurisdiction of the Veteran's appeal of his petition to reopen a previously denied claim for service connection for a chronic disability manifested by chest pain, increased heart rate, and heart murmur, which was also denied in the RO's April 2005 rating decision, under Percy v. Shinseki, 23 Vet. App. 37 (2009).  Although the issue of service connection for chronic disability manifested by chest pain, increased heart rate, and heart murmur was denied on its merits in the April 2005 rating decision, this issue has been re-characterized as to whether new and material evidence has been submitted to reopen the claim, since the Veteran's claim was previously denied in an unappealed February 2000 rating action.

The decision below addresses the Veteran's petition to reopen his previously denied claim of service connection for a chronic disability manifested by chest pain, increased heart rate, and heart murmur, as well as his claim for service connection for an acquired psychiatric disability and for memory loss, including as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  The merits of the underlying claim for chest pain is addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In a February 2000 rating action, the RO denied the Veteran's petition to reopen a previously denied claim for entitlement to service connection for a chronic disability manifested by chest pain, increased heart rate, and heart murmur.  The Veteran did not appeal that decision, which became final.

2.  Additional evidence received since the RO's February 2000 rating action is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a chronic disability manifested by chest pain, increased heart rate, and heart murmur.

3.  Resolving all doubt in the Veteran's favor, paranoid schizophrenia had its onset during the Veteran's active service.

4.  The Veteran's perceived memory loss is a symptom of paranoid schizophrenia, which is herein service-connected, and no separate disability has been diagnosed or otherwise manifested.


CONCLUSIONS OF LAW

1.  The February 2000 rating action that denied the Veteran's petition to reopen his previously denied claim of service connection for a chronic disability manifested by chest pain, increased heart rate, and heart murmur is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received since the RO's February 2000 rating action, and the claim of service connection for a chronic disability manifested by chest pain, increased heart rate, and heart murmur is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Paranoid schizophrenia was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  A disability exhibited by memory loss, other than the service-connected paranoid schizophrenia, was not incurred or aggravated by service, to include service in the Southwest Asia theater of operations.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in September 2004, February 2005, October 2011, and August 2012.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the September 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers.  The evidence of record contains examination requested by VA performed in November 2004 and November 2011.  Such examination reports, when taken together, are thorough and contain sufficient information to decide the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

New and Material Evidence

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108. See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to this appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The RO originally denied service connection for a chronic disability manifested by chest pain, increased heart rate, and heart murmur in a March 1998 rating decision, on the basis that there was no diagnosis of any such disorder and no evidence of undiagnosed illness under 38 C.F.R. § 3.317 other than the Veteran's unsubstantiated claims that he experienced chest pain, increased heart rate, and heart murmur.  In a February 2000 rating action, the RO confirmed and continued the denial.  The Veteran did not file a substantive appeal to that rating action; thus, the rating decisions are final.  38 U.S.C.A. § 7105.

At the time of issuance of the February 2000 rating action, there was no medical evidence of record to substantiate the Veteran's claim that he experienced a chronic disability manifested by chest pain, increased heat rate, or a heart murmur.  The Veteran contends that he currently experiences a chronic disability manifested by these symptoms that is due to his service in the Southwest Asia theater of operations under 38 C.F.R. § 3.317. 

A November 2004 VA Gulf War examination report reflects a review of systems which includes a findings of light heart murmur; the Veteran also complained of chest pain and several episodes of heart palpitations.  Such a finding is new and material as the Veteran has been observed to have at least one sign of his claimed chronic disability-a heart murmur.  In addition, the Veteran has been noted to complain to multiple treatment providers of occasional chest pains, rapid heart rate, and heart palpitations, in addition to the November 2004 finding of heart murmur.  Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for a chronic disability manifested by chest pain, increased heart rate, and heart murmur is reopened.  38 U.S.C.A. § 5108.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). Additionally, for certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Service personnel records reflect that the Veteran had active service in the Persian Gulf while stationed on board the USS Chosin in 1992.

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g) .

Relevant evidence of record consists of the Veteran's service treatment records, as well as records of private and VA post-service treatment.  Service treatment records are negative for complaints of memory loss or any other manifestations of a psychiatric disability, although the Veteran was treated for "readjustment trauma" and alcohol abuse.  At his April 1994 separation medical examination, the Veteran's psychiatric system was clinically evaluated as normal.  Post-service records reflect that the Veteran was hospitalized in November 1994 and again in February 1997 for suicide attempts.  He has sought treatment on an ongoing basis since that time for psychiatric problems, including a December 1998 VA examination at which he was diagnosed with dysthymic disorder.  Later VA treatment records document that the Veteran was first diagnosed with schizophrenia at least as early as January 2001.  Since that time, he has received ongoing psychiatric treatment for a disorder that has primarily been diagnosed as paranoid schizophrenia.  

Ongoing VA and private treatment records further document the Veteran's complaints of memory loss.  He was seen in March 1998 for complaints of problems with his memory; at that time, the problems were found to have an unclear etiology.  Similarly, a March 1998 social worker's evaluation found the Veteran to have "poor memory."  He underwent psychiatric evaluation in July 1998, at which time he complained of memory problems but put forth "poor effort" on memory testing, rendering the findings unreliable.  At a psychiatric assessment, the treatment provider found that the Veteran "seems to have some memory impairment," but again no diagnosis was assigned.  Similarly, VA examination conducted in December 1998, while the Veteran was an inpatient for psychiatric treatment, reflects that he complained of memory problems, but testing failed to clarify whether any deficits were present.  A later inpatient evaluation reflects a diagnosis of schizophrenia.  He similarly complained of problems with memory at March 1999 and December 2005 treatment visits, but no diagnosis was assigned other than paranoid schizophrenia.

The Veteran underwent VA medical examination in November 2004; at that time, he denied experiencing any memory problems when asked by the examining psychologist.  The examiner noted that the Veteran was argumentative and uncooperative at the examination and refused to complete memory testing.  No diagnosis was assigned at that time due to the Veteran's refusal to cooperate with the examination.

In November 2011, the Veteran underwent a VA examination to assess the nature and etiology of his acquired psychiatric disability.  The examiner diagnosed the Veteran with paranoid schizophrenia and alcohol dependence in early remission.  He found that the Veteran did not meet the full diagnostic criteria for posttraumatic stress disorder but concluded that all his symptoms are explained by his paranoid schizophrenia.  The examiner noted symptoms of anxiety, suspiciousness, sleep impairment, impairment in judgment and thought processes and communications, and an inability to establish and maintain effective relationships, as well as persistent delusions or hallucinations.  However, the examiner found the Veteran not to display even mild memory loss on examination.  The examiner found the Veteran to be incapable of managing his financial affairs and acknowledged that he already had a representative payee to manage his Social Security disability benefit payments.  The examiner acknowledged the Veteran's in-service problems with alcohol, which he found to have developed "in response to [the Veteran's] increased feelings of discomfort" during active duty.  The examiner acknowledged the Veteran's two suicide attempts shortly after his separation from active duty and found him to be chronically mentally ill, with a diagnosis of paranoid schizophrenia.  The examiner explained that a "prodrome" is a prelude period to a full-blown mental illness that manifests as a "period of decreased functioning."  Given the Veteran's current and historical symptomatology, the examiner found that his paranoid schizophrenia likely began as a prodromal phase during service that "had its full-blown onset within one year after service discharge."

Based on a review of service treatment records and post-service treatment records, it is not entirely clear to the Board that a psychiatric disorder is due to service.  However, the November 2011 VA examiner reviewed the claims folder and opined that his paranoid schizophrenia had its onset either during the Veteran's active military service or within one year after his separation from active duty.  This opinion is uncontradicted in the record.  Thus, in light of the positive etiological opinion and resolving all doubt in the Veteran's favor, the Board finds that paranoid schizophrenia had its onset during his period of active service. 

Regarding the Veteran's claim of service connection for a chronic disability manifested by memory loss, although undiagnosed memory loss is included under 38 C.F.R. § 3.317, the Board points out that the Veteran is herein being awarded service connection for paranoid schizophrenia.  In that connection, to the extent that the Veteran has actually complained of memory loss to his treatment providers, the only diagnosis assigned those complaints is that of paranoid schizophrenia.  See, e.g., December 2005 VA treatment record.  (On other occasions, such as at the November 2011 VA examination, the Veteran has not been found to demonstrate even mild memory loss.)  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  In this case, however, to the extent that the Veteran has in fact complained of experiencing memory loss during the appeal period, the only diagnosis assigned to him in conjunction with such complaints is paranoid schizophrenia, for which he has herein been awarded service connection.  Thus, to separately award service connection for a chronic disability manifested by memory loss would be pyramiding, which is prohibited under 38 C.F.R. § 4.14.

Accordingly, a grant of service connection for a chronic disability manifested by memory loss would not result in any additional benefit to the Veteran and would, in fact, be in violation of the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Consequently, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a chronic disability manifested by chest pain, increased heart rate, and heart murmur is reopened.

Entitlement to service connection for paranoid schizophrenia is granted.

Entitlement to service connection for a chronic disability manifested by memory loss (other than paranoid schizophrenia) is denied.


REMAND

In January 2012, the Veteran submitted a consent and authorization form indicating that he had received inpatient treatment at Binghamton General Hospital from December 2011 to January 2012.  However, no such treatment records have been associated with the claims file; the Veteran did not submit these records, and, although the AOJ appears to have submitted the consent form to the hospital, it did not act on correspondence from the hospital received in August 2012 indicating that it needed an updated form to release the records to VA.  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Service personnel records reflect that the Veteran had active service in the Persian Gulf while serving on board the USS Chosin in 1992.

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include but are not limited to the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In light of the Veteran's service in the Persian Gulf and his complaints of chest pain, increased heart rate, and heart murmur, he should be afforded a VA examination to assess the nature and etiology of this claimed disability.  Thus, remand is required for a more comprehensive VA examination addressing the Veteran's contentions that he experiences a chronic disability manifested by chest pain, increased heart rate, and heart murmur, including as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).
 
In view of the foregoing, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request all available medical records pertaining to the Veteran's hospitalization and treatment at Binghamton General Hospital from December 2011 to January 2012, as well as any more recent treatment the Veteran has received at that facility.  All records and/or responses received must be associated with the claims file. 

2.  Schedule the Veteran for a comprehensive VA examination to determine the nature and etiology of any disability manifested by chest pain, increased heart rate, and heart murmur.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner must be advised that the Veteran served in the Southwest Asia theater of operations while on active duty in 1992 and must determine the diagnoses of any currently manifested disorder or disorders manifested by chest pain, increased heart rate, and heart murmur.  The diagnosis or diagnoses must be based on examination findings, all available medical records, and any special testing deemed appropriate. 

The examiner(s) must provide an opinion as to the following:

a) whether the Veteran has any pertinent signs and symptoms of chest pain, increased heart rate, or heart murmur, and, if applicable, whether any such signs and symptoms can be attributed to a known clinical diagnosis; and

b) for any disability manifested by chest pain, increased heart rate, or heart murmur, the examiner must indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service or is otherwise related to a period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Each examiner must reconcile all opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If an opinion cannot be rendered without resorting to speculation, the examiner or examiners must discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided.

3.  After completion of the above, re-adjudicate the Veteran's claim for entitlement to service connection for a chronic disability manifested by chest pain, increased heart rate, and heart murmur, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  Such re-adjudication must also include consideration of any evidence received pursuant to this remand.  If any benefit sought is not granted in full, the Veteran and his representative must then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


